Citation Nr: 1222937	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-38 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service connected diabetes mellitus.  


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to July 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for obstructive sleep apnea.  

The Veteran requested a hearing before a member of the Board at the VA Central Office, but he failed to appear for such hearing scheduled for May 2012.  His request for a hearing is deemed withdrawn.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for service connection for sleep apnea.  The Veteran is alleging that his sleep apnea, shown to have been formally diagnosed by sleep study in April 2007 (but reported by him in his claim to have begun around January 2000) is being caused or aggravated by his service connected diabetes mellitus or complications therein.  He is noted to have submitted multiple articles discussing the relationship between diabetes and sleep apnea.  In February 2012, the Veteran mentioned that articles showed a relationship between sleep apnea and other complications of diabetes such as cardiovascular disorders.  In addition to the diabetes itself, he is currently service connected for multiple complications from the diabetes, including hypertension with renal involvement and coronary artery disease, status post bypass surgery.  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability under 38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level. 38 C.F.R. § 3.310(b) (2011). 

In addition, the Board notes that while sleep apnea itself was not diagnosed in service, he did have some reported instances of chest pain or pressure and shortness of breath upon awakening documented in the service treatment records, to include in 1991 and 1996.  Further discussion as to the significance of such symptoms by a medical professional is necessary.  

A medical opinion addressing whether the Veteran's current sleep apnea is related to service or to his service connected diabetes mellitus or coronary artery disease has not been obtained and is necessary in this case.  As such, the Veteran should be scheduled for a VA sleep disorders examination.  Specific instructions to the examiner are detailed below.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record. 

Additionally, the Board notes that additional evidence has been submitted since the RO's most recent adjudication of this matter (shown to be the July 2008 statement of the case), with no clear waiver of RO review.  38 C.F.R. § 20.1304 (2011).

Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran to determine the names, addresses, and dates of treatments of any and all VA and private medical care providers, with records of any additional treatment for sleep apnea since service.  After securing the necessary release(s), the RO/AMC should obtain these records.  All correspondence, as well as any treatment records obtained, should be made a part of the claims folder.  If any identified records cannot be obtained, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a sleep disorders examination to determine the nature the Veteran's claimed sleep apnea disorder and to obtain an opinion as to its possible relationship to service or service-connected disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all manifestations of current disability should be described in detail.  The examiner should answer the following:

(a)  Is it at least as likely as not (i.e., a 50/50 probability or greater) that the obstructive sleep apnea identified by a sleep study in January 2007 began in service or was the result of any incident in service?  In addressing this question, the examiner should address the significance of the episodes of chest pain or pressure and shortness of breath upon awakening that are documented in the service treatment records.

(b)  If obstructive sleep apnea did not begin in service and was not caused by active service, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., a 50/50 probability or greater) that such disability was caused by the Veteran's service connected diabetes mellitus and/or coronary artery disease.

(c)  If obstructive sleep apnea is not caused by service connected diabetes or coronary artery disease, the examiner should provide an opinion as to whether is it at least as likely as not (i.e., a 50/50 probability or greater) that obstructive sleep apnea was aggravated (permanently worsened beyond normal progression) by the Veteran's service connected diabetes mellitus and/or coronary artery disease.  If the examiner finds sleep apnea is aggravated by diabetes mellitus and/or coronary artery disease, the examiner should provide an opinion as to the baseline level of severity of the obstructive sleep apnea prior to the aggravation.

The examiner should provide the medical basis for the opinions provided.

4.  After undertaking any other development deemed essential in addition to that specified above, the RO/AMC should re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination without good cause may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2011).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


